Title: To James Madison from William Pinkney, 10 September 1808
From: Pinkney, William
To: Madison, James



private
Dear Sir,
London Septr. 10th. 1808.

I intended to have enclosed in my private Letter of the 7th. by Mr. Bethune, who left Town on the Evening of that Day for Falmouth to embark in the B. Packet, a Triplicate of my public Letter of the 4th. of August, but in my Hurry I omitted it.  I transmit it now by Mr. Young, our Consul at Madrid, who is about to sail from Gravesend for N.York; and I beg to renew my Request that the slight Variations from the original & Duplicate, which you will find in the Lines marked in the Margin with a Pencil, may be adopted.  The only one of these Corrections, however, about which I am in the least anxious, is in the fourth Paragraph from the End, which in my rough Draft reads thus "At the Close of the Interview I observed, that, as the Footing upon which the Interview had &c".  This awkward Iteration of the Word Interview (if not actually avoided in the original & Duplicate, as perhaps it is) I really wish corrected.
Mr. Canning’s Reply to my Note not making its appearance, I went this Morning to Downing Street to enquire after it; but both Mr. Canning & Mr. Hammond were in the Country.  I shall not omit to press for the Answer (without however giving unnecessary Offence) until I obtain it, or have the Delay explained.
It is possible that, when received, it may be found to adopt our Proposal, and that they are merely taking Time to connect with their Compliance a long Vindication of their Orders.  This is one Way of accounting for the Delay.
It is also possible that they are actually undecided, and that they wish to Procrastinate & keep back their Answer until they can understand by the B. Packet (expected very soon) the Workings of the Embargo, & of the Spanish News, in America; untill they can take Measure of our Elections; until they can ascertain what is to be the Course of France towards us; until the State of Europe, so flattering to their Hopes, shall improve yet more, or at any Rate be past the Danger of a Relapse; &c. &c.
All this is possible; but I continue to think that they will reject what I have proposed.  Their present Elevation is exactly calculated (aided by false Estimates of America) to mislead them to such a Conclusion.  They are hardly in a Temper of Mind to appretiate the Motives of the President’s Conduct.  The Chances are that they will ascribe the Assurances I have been authorized to give them, as to the Embargo Law, to a mere Anxiety to get rid of that Law; and that they will only see in those Assurances a Pledge that we are heartily tired of our actual Position & are ready to abandon it at any Rate.  They will be apt, in a Word, to presume (believing as I am sure they do, that we will not venture upon Extremities with them) that, by holding off, they will compel us to retract our late Measures (the most wise and honorable ever adopted by a Government) and to fall at their Feet.  You must not be surprized if they shd. be found to expect even more than this from the Pressure of the Embargo.  I allude to the Influence which many hope it will have upon our Elections, in bringing about a Change of Men as well as of Measures.  In this I trust they will be signally disappointed.
If (party-Spirit out of the Question) the Conduct of our Govt. towards the two Powers that keep the World in an Uproar with their Quarrel has been really disapproved in the U. S., the overture just made to both cannot fail to subdue it.  I anticipate from it a perfect Union of Sentiment in Favour of any Attitude which it may be necessary to take.  It puts us so unequivocally in the Right, that, although we were not I think bound to make it, it is impossible not to rejoice that it has been made.  In any Event it must be salutary, and must do us Honour.  The overture, however, wd. seem to be more advantageous to G. B. than France.  For if you shd. take off the Embargo as to France & continue it as to G. B. your proceeding wd. have little Substance in it, considered As A Benefit to France, unless and until you went to War with G. B.  But the Converse of this wd. have a vast Effect in Favour of G. B. whether you went to War with France or not.
It does not follow, & certainly is not true, that the overture is for that Reason unjust to France; although I think it the clearest Case in the World that G. B. is (at least) in Pari delicto in equal wrong with France on the Subject of that Code of Violence which drives Neutrals from the Seas & Justice from the World.
It is said here, by those who affect to know, that a conciliatory Conduct by France towards the U. S. will not be acceptable to this Government; and certainly Marriott’s Book affords some Reason for Suspicion that a Repeal of the French Decrees wd. not be followed by that of the B. Orders.
Such Infatuation is scarcely credible; yet it wd. not be much Worse than their present Backwardness to avail themselves of what has lately been said to them.
After all, it will be safest (for a Time longer) to keep Opinion as much as possible in Suspense, and I need not repeat my assurances that the moment I receive the Information I am expecting, no Effort shall be spared to put You in possession of it.
I do not send any Newspapers by Mr. Young, as he informs me that he has complete Setts for You.  Excuse this hasty Scrawl.  I have the Honour to be with sincere Attachment & the highest Considn. Dear Sir, Your most Obedient humble Servant,

Wm: Pinkney

